  Case 2:21-cv-10710-TGB-CI ECF No. 5, PageID.40 Filed 03/31/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DISTRICT

ANGELE E. BROOKS,

                Plaintiff,
                                                  Hon.      Terrence G. Berg
vs.
                                                  Mag. J.   Curtis Ivy, Jr.
CHELSEA MOTORS, LLC, a Michigan
Corporation; and CREDIT ACCEPTANCE Case No. 21-cv-10710-TGB-CI
CORPORATION, a Michigan Corporation.

            Defendant.
___________________________________/

          ORDER TO SEAL EXHIBITS 1 AND 3 TO COMPLAINT

      WHEREAS on March 30, 2021, Plaintiff filed her Complaint.

      WHEREAS Plaintiff realized that Exhibit 1 – specifically ECF 1-2, PageIDs.

21-25 - and Exhibit 3 – specifically ECF 1-4, PageID. 27 – included sensitive,

personally identifiable information, which was inadvertently not redacted;

      IT IS HEREBY ORDERED that the Clerk of the Court seal Exhibits 1 and 3,

so they are not available to the public.

Dated: March 31, 2021                      /s/Terrence G. Berg
                                           TERRENCE G. BERG
                                           UNITED STATES DISTRICT JUDGE
